UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6173


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRAVIS LE-RON CARRINGTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:00-cr-00388-JRS-2)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Le-Ron Carrington, Appellant Pro Se. Nicholas Stephan
Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Le-Ron Carrington appeals the district court’s

order   denying      his    motion     for   sentence    reduction    pursuant    to

Amendment     706.         We   have    reviewed   the    record     and   find   no

reversible error.          Accordingly, we affirm for the reasons stated

by the district court.            United States v. Carrington, No. 3:00-

cr-00388-JRS-2 (E.D. Va. Jan 15, 2009).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                             2